DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 8/9/2021. Per the amendment, claims 1-2, 6-7, and 11-12 have been amended. As such, claims 1-15 are pending in the instant application.
Applicant has amended claims, 1, 6, and 11 to address objections; the previous claim objections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (6,041,780) in view of Mitton et al. (US 2008/0202525 A1).
claims 1 and 11, Richard teaches A system configured to provide mechanical ventilation to a subject (Fig.1), the system comprising: a pressure generator (blower 44) configured to provide a pressurized flow of breathable gas at a pressure level to an airway of a subject (col. Line 50 – col.4, line 4); one or more sensors configured to generate output signals conveying information related to breathing of the subject (the device uses a flow meter to detect information pertaining to the patients breathing cycles and inhaled/exhaled volume and functions based on the output signals from the flow meter, col.4 line43-53; and col.3, line 59- col. 4 line 43, “ The position of the relief valve is in turn controlled by controller 24 pursuant to a number of different signals. Flow meter 26 provides information as to the volume of air inhaled by the patient, while pressure sensor 28 provides information as to the pressurization of the system at any given moment” and  “The device senses the onset of each phase”), wherein the breathing includes inhalations and exhalations (col.4, lines 7-8, inhalation and expiration phase); and one or more physical processors (controller 24) configured to: determine one or more phase timing parameters (the moment of onset of inhalation) related to breathing phases of the subject based on the generated output signals, the one or more phase timing parameters comprising a moment and/or duration related to the breathing phases (the phase timing parameter is the moment of onset of inhalation and exhalation, col.4, line 8-9, “The device senses the onset of each phase”, the flow meter provides information regarding the breathing cycles and inhaled/exhaled volume, col.4 lines 43-53); determine one or more breathing parameters of the subject based on the generated output signals (col.3, lines 63-col.4, lines 1-27, flow, pressure, tidal volume, minute volume), wherein the one or more breathing parameters indicate one or more of lung volume, tidal volume, and/or flow rate of the breathing of the subject (col.3, lines 63-col.4, lines 1-27, flow, pressure, tidal volume, minute volume); determine, during exhalations, whether the subject has completed a particular exhalation based on the one or more breathing parameters (col.4, line 8-9, “The device senses the onset of each phase and immediately adjusts the airway pressure accordingly”,  and control the pressurized flow in accordance with a respiratory therapy regimen such that the pressure level of the pressurized flow corresponds to an inspiratory positive airway pressure level during inhalations and to an expiratory positive airway pressure level during exhalations (col.4, lines 5-16, IPAP and EPAP); and adjust the pressurized flow that occurs within a particular inhalation and immediately after the particular exhalation to increase a volumetric rate of expulsion of CO2 (minute volume is adjusted based on the respiratory rate, see col. 4, lines 58-61, “the target minute volume is adjusted as a function of the breath rate. This is necessary as the tidal volume and the efficiency of air exchange in the lungs is linked to the respiration rate”; adequate ventilation by the device includes increasing O2 levels and decreasing CO2 levels in the patient, col. 2, line 34-38 and col.2, lines 55-58), based on the one or more phase timing parameters and the determination whether the subject has completed the particular exhalation (the volume is adjusted during IPAP, col.4, lines 17-27, which can only occur after the exhalation is completed and at the determination of the onset of inhalation; col. 4, lines 8-9, “the device senses the onset of each phase” and breath cycles are sensed by the flow meter, col. 4, lines 50-52). 
Richard does not explicitly teach wherein adjustment of the pressurized flow includes adjusting a control parameter that affects the expulsion of CO2 until an indication of a decrease in CO2 expulsion and responsive to the decrease in CO2 reversing the direction of adjustment to the control parameter.
However, it should be noted that Richard teaches adjusting minute volume to provide adequate ventilation which includes increasing O2 levels and decreasing CO2 levels in the patient, col. 2, line 34-38 and col.2, lines 55-58. Furthermore, Mitton teaches a system of mechanical ventilation ([0026]) that determines one or more phase timing parameters (inspiratory time, [0028]) related to the breathing phases of the subject based on sensor output signals ([0028], sensors 34), the one or more phase timing parameters comprising a moment and/or duration related to the breathing phases (duration of inhalation, [0028], “inspiratory time”) and wherein adjustment of the pressurized flow includes adjusting a control parameter (“delivered inspiratory time”, [0039], where “the delivered inspiratory time dT.sub.I is the amount of time that gases are actually allowed to be delivered to the patient 12 from the ventilator 16 during inspiration”) that affects the expulsion of CO2 (see Fig.8 relationship between inspiratory time and CO2 expulsion [0084], “the clinician can also increase or decrease the patient's 12 set inspiratory time sT.sub.I on the ventilator 16 until the patient's 12 resulting end tidal carbon dioxide F.sub.ETCO.sub.2 is or becomes stable to changes in the patient's 12 delivered inspiratory time dT.sub.I.”), until an indication of a decrease in CO2 expulsion (sensors 34 also detect “exhaled CO.sub.2 levels (F.sub.ETCO.sub.2)” and “arterial carbon dioxide partial pressure (P.sub.aCO.sub.2)”, [0028]), and responsive to the decrease in CO2 reversing the direction of adjustment to the control parameter ([0084], “when a stable end tidal carbon dioxide F.sub.ETCO.sub.2 is reached, then preferred equilibration of carbon dioxide CO.sub.2 during a given delivered inspiratory time dT.sub.I can be achieved, as little or no more carbon dioxide CO.sub.2 can be effectively extracted from the patient's 12 blood by further increasing the patient's 12 delivered inspiratory time dT.sub.I. Accordingly, the patient's 12 optimal inspiratory time T.sub.I-OPTIMAL can then be ascertained and/or set.” see also [0086]-[0087], “when the patient's 12 end tidal carbon dioxide F.sub.ETCO.sub.2 is equal to the patient's 12 capillary carbon dioxide FcCO.sub.2, diffusion stops and carbon dioxide CO.sub.2 extraction from the patient's 12 blood ceases. Ideally, the patient's 12 optimal inspiratory time T.sub.I-OPTIMAL is set where this diffusion becomes ineffective or stops. Otherwise, a smaller delivered inspiratory time dT.sub.I could suggest that additional carbon dioxide CO.sub.2 could be effectively removed from the patient's 12 blood, while a larger delivered inspiratory time dT.sub.I could suggest that no additional carbon dioxide CO.sub.2 could be effectively removed from the patient's 12 blood) to 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system of ventilation of Richard to adjust the delivered inspiratory period of the ventilator as taught by Mitton to optimize ventilation parameters for the effective removal of carbon dioxide and delivery of oxygen to the patient’s lungs.
With respect to claim 2 and 12, Richard as modified teaches wherein inhalations have inspiratory periods, which is used as the control parameter (Mitton; “delivered inspiratory time”, [0039]), and wherein control of the pressurized flow during inhalations includes adjustments of the inspiratory periods based on the one or more breathing parameters (Mitton teaches setting the inspiratory time according to tidal volume, [0094]).
With respect to claims 3 and 13, Richard as modified teaches wherein the one or more breathing parameters indicate a minute volume (Richard teaches minute volume col. 4, lines 19-20), and wherein inspiratory periods are increased responsive to an increase of the minute volume over a period spanning multiple breaths (It is noted that an increase in inspiratory period responsive to the minute volume would naturally flow as a result of the modification above in that Richard teaches the adjustment to the flow incrementally over multiple breaths in a breathing cycle, col. 5, lines 18-27).
With respect to claim 4 and 14, Richard as modified teaches wherein the one or more breathing parameters include one or more of a minute volume, end-tidal CO2, transcutaneous CO2, and an arterial blood gas measurement (Richard teaches minute volume, col. 3, lines 3-5 and col.4, lines 17-27 and Mitton teaches  “exhaled CO.sub.2 levels (F.sub.ETCO.sub.2)” and “arterial carbon dioxide partial pressure (P.sub.aCO.sub.2)”, [0028]), and wherein one or more values of the one or more breathing parameters indicate hypercapnia (Richard, see col. 3, lines 1-10 where minute volume is the parameter used to address the issue of excess levels of CO2 within the body as described in col. 2, lines 34-38) , and wherein control of the pressurized flow during inhalations includes adjustments of one or more of an inspiratory period, a peak flow, an inhalation pressure support level, and a flow shape such that the metabolic expulsion of C02 is increased (Richard;col.3, lines 1-10, inhalation pressure support level; Mitton, inspiratory period [0084]).
With respect to claim 6, Richard teaches A method to control respiratory therapy to a subject, wherein the respiratory therapy includes mechanical ventilation (Fig.1), the method being implemented using a pressure generator (blower 44) that provides a pressurized flow of breathable gas at a pressure level to an airway of the subject (col. Line 50 – col.4, line 4), one or more sensors (flow meter 26, pressure sensor 28), and one or more physical processors (controller 24), the method comprising: generating, by the one or more sensors, output signals conveying information related to breathing of the subject (col.3, lines 63-col.4, lines 1-27, flow, pressure, tidal volume, minute volume),  wherein the breathing includes inhalations and exhalations (col.4, lines 7-8, inhalation and expiration phase); determining one or more phase timing parameters related to breathing phases of the subject based on the generated output signals the one or more phase timing parameters comprising a moment and/or duration related to the breathing phases (the moment of onset of inhalation and exhalation, col.4, line8-9, “The device senses the onset of each phase”); determining one or more breathing parameters of the subject based on the generated output signals, wherein the one or more breathing parameters indicate one or more of lung volume, tidal volume, and/or flow rate of the breathing of the subject col.3, lines 63-col.4, lines 1-27, flow, pressure, tidal volume, minute volume); determining, during exhalations, whether the subject has completed a particular exhalation based on the one or more breathing parameters (col.4, line 8-9, “The device senses the onset of each phase and immediately adjusts the airway pressure accordingly”, exhalation is complete at the onset of inhalation, where the breathing cycles are sensed by the flow rate of the flow meter, col.4, lines 50-52); controlling the pressurized flow of breathable gas in accordance with the respiratory therapy regimen such that the pressure level of the pressurized flow corresponds to an inspiratory positive airway pressure level during inhalations and to an expiratory positive airway pressure level during exhalations (col.4, lines 5-16, IPAP and EPAP), adjusting the pressurized flow that occurs within a particular inhalation and immediately after the particular exhalation to increase a volumetric rate of expulsion of CO2 (minute volume is adjusted based on the respiratory rate, see col. 4, lines 58-61, “the target minute volume is adjusted as a function of the breath rate. This is necessary as the tidal volume and the efficiency of air exchange in the lungs is linked to the respiration rate”; adequate ventilation by the device includes increasing O2 levels and decreasing CO2 levels in the patient, col. 2, line 34-38 and col.2, lines 55-58), based on the one or more phase timing parameters (respiratory rate, col.4, lines 50-52) and the determination whether the subject has completed the particular exhalation (col. 4, lines 8-9, “the device senses the onset of each phase” and breath cycles are sensed by the flow meter, col. 4, lines 50-52).
Richard does not explicitly teach wherein adjustment of the pressurized flow includes adjusting a control parameter that affects the expulsion of CO2 until an indication of a decrease in CO2 expulsion and responsive to the decrease in CO2 reversing the direction of adjustment to the control parameter.
However, Mitton teaches a method of mechanical ventilation ([0026]) that determines one or more phase timing parameters (inspiratory time, [0028]) related to the breathing phases of the subject based on sensor output signals ([0028], sensors 34), the one or more phase timing parameters comprising a moment and/or duration related to the breathing phases (duration of inhalation, [0028], “inspiratory time”) and wherein adjustment of the pressurized flow includes adjusting a control parameter (“delivered inspiratory time”, [0039], where “the delivered inspiratory time dT.sub.I is the amount of time that gases are actually allowed to be delivered to the patient 12 from the ventilator 16 during inspiration”) that affects the expulsion of CO2 (see Fig.8 relationship between inspiratory time , until an indication of a decrease in CO2 expulsion (sensors 34 also detect “exhaled CO.sub.2 levels (F.sub.ETCO.sub.2)” and “arterial carbon dioxide partial pressure (P.sub.aCO.sub.2)”, [0028]), and responsive to the decrease in CO2 reversing the direction of adjustment to the control parameter ([0084], “when a stable end tidal carbon dioxide F.sub.ETCO.sub.2 is reached, then preferred equilibration of carbon dioxide CO.sub.2 during a given delivered inspiratory time dT.sub.I can be achieved, as little or no more carbon dioxide CO.sub.2 can be effectively extracted from the patient's 12 blood by further increasing the patient's 12 delivered inspiratory time dT.sub.I. Accordingly, the patient's 12 optimal inspiratory time T.sub.I-OPTIMAL can then be ascertained and/or set.” see also [0086]-[0087], “when the patient's 12 end tidal carbon dioxide F.sub.ETCO.sub.2 is equal to the patient's 12 capillary carbon dioxide FcCO.sub.2, diffusion stops and carbon dioxide CO.sub.2 extraction from the patient's 12 blood ceases. Ideally, the patient's 12 optimal inspiratory time T.sub.I-OPTIMAL is set where this diffusion becomes ineffective or stops. Otherwise, a smaller delivered inspiratory time dT.sub.I could suggest that additional carbon dioxide CO.sub.2 could be effectively removed from the patient's 12 blood, while a larger delivered inspiratory time dT.sub.I could suggest that no additional carbon dioxide CO.sub.2 could be effectively removed from the patient's 12 blood) to prevent hypoventilation, reduced PAO.sub.2, reduction in daytime alertness and increased CO.sub.2 levels (Richard col.2, lines 36-38).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method of ventilation of Richard to adjust the delivered inspiratory period of the ventilator as taught by Mitton to decrease the patients end tidal CO2 
With respect to claim 7, Richard as modified teaches wherein inhalations have inspiratory periods, which is used as the control parameter (Mitton; “delivered inspiratory time”, [0039]), and wherein control of the pressurized flow during inhalations includes adjustments of the inspiratory periods based on the one or more breathing parameters (Mitton teaches setting the inspiratory time according to tidal volume, [0094]).
With respect to claim 8, Richard as modified teaches wherein the one or more breathing parameters indicate a minute volume (Richard teaches minute volume col. 4, lines 19-20), and wherein inspiratory periods are increased responsive to an increase of the minute volume over a period spanning multiple breaths (It is noted that an increase in inspiratory period responsive to the minute volume would naturally flow as a result of the modification above in that Richard teaches the adjustment to the flow incrementally over multiple breaths in a breathing cycle, col. 5, lines 18-27).
With respect to claim 9, Richard as modified teaches wherein the one or more breathing parameters include one or more of a minute volume, end-tidal CO2, transcutaneous CO2, and an arterial blood gas measurement (Mitton teaches  “exhaled CO.sub.2 levels (F.sub.ETCO.sub.2)” and “arterial carbon dioxide partial pressure (P.sub.aCO.sub.2)”, [0028]; Richard, minute volume, col. 3, lines 3-5 and col.4, lines 17-27), and wherein one or more values of the one or more breathing parameters indicate hypercapnia (Richard, see col. 3, lines 1-10 where minute volume is the parameter used to address the issue of excess levels of CO2 within the body as described in col. 2, lines 34-38) , and wherein control of the pressurized flow during inhalations includes adjustments of one or more of an inspiratory period, a peak flow, an inhalation pressure support level, and a flow shape such that the metabolic expulsion of C02 is increased (Mitton, inspiratory period, [0084];Richard,col.3, lines 1-10, inhalation pressure support level).

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (6,041,780) in view of Mitton et al. (US 2008/0202525 A1) in view of Emtell et al. (US 2013/0253359 A1).
With respect to claim 5 and 15, Richard as modified teaches the limitations of claim 1.
Richard as modified does not teach wherein the volumetric rate of expulsion of CO2 is determined for a first set of breathing cycles, wherein control of the pressurized flow includes adjustments of the pressurized flow of breathable gas during a second set of breathing cycles to increase the volumetric rate of expulsion of C02 compared to the determined volumetric rate of expulsion of CO2 for the first set of breathing cycles, wherein the second set is subsequent to the first set.
However, Emtell teaches a system configured to provide mechanical ventilation to a subject wherein the volumetric rate of expulsion of CO2 is determined for a first set of breathing cycles ([0027], “the method … provides updated values for the physiological parameters V, Q and CvCO.sub.2 for each respiratory cycle”), wherein control of the pressurized flow includes adjustments of the pressurized flow of breathable gas during a second set of breathing cycles to increase the volumetric rate of expulsion of C02 compared to the determined volumetric rate of expulsion of CO2 for the first set of breathing cycles, wherein the second set is subsequent to the first set ([0028], when there is ” a desire to actively induce a variation in carbon dioxide content of the expiration gas over time by introducing a change in the effective ventilation of the subject. Such a change in effective ventilation may be effectuated e.g. by varying the degree of rebreathing of expiration gases exhaled by the subject or by changing the tidal volume, the respiratory rate or the inspiratory pause (often called insp-hold pause) between inspiratory phases and expiratory phases”.)
Therefore, it would have been obvious to modify the system of ventilation and sensors of Richard as modified to further detect the volumetric rate of expulsion of CO2 in a first set of breathing 
With respect to claim 10, Richard as modified teaches the method of claim 6.
Richard as modified does not teach wherein the volumetric rate of expulsion of CO2 is determined for a first set of breathing cycles, wherein controlling the pressurized flow includes adjusting the pressurized flow of breathable gas during a second set of breathing cycles to increase the volumetric rate of expulsion of CO2 compared to the determined volumetric rate of expulsion of CO2 for the first set of breathing cycles, wherein the second set is subsequent to the first set.
However, Emtell teaches a method of providing mechanical ventilation to a subject wherein the volumetric rate of expulsion of CO2 is determined for a first set of breathing cycles ([0027], “the method … provides updated values for the physiological parameters V, Q and CvCO.sub.2 for each respiratory cycle”), wherein control of the pressurized flow includes adjustments of the pressurized flow of breathable gas during a second set of breathing cycles to increase the volumetric rate of expulsion of C02 compared to the determined volumetric rate of expulsion of CO2 for the first set of breathing cycles, wherein the second set is subsequent to the first set ([0028], when there is ” a desire to actively induce a variation in carbon dioxide content of the expiration gas over time by introducing a change in the effective ventilation of the subject. Such a change in effective ventilation may be effectuated e.g. by varying the degree of rebreathing of expiration gases exhaled by the subject or by changing the tidal volume, the respiratory rate or the inspiratory pause (often called insp-hold pause) between inspiratory phases and expiratory phases”.)
Therefore, it would have been obvious to modify the method of ventilation of Richard as modified to further determine the volumetric rate of expulsion of CO2 in a first set of breathing cycles and adjust the pressurized flow of breathable gas based on the determination to increase the volumetric .

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 of Remarks that according to the present specification, a respiratory rate is a breathing parameter and not a phase parameter. However, respiratory rate is also included as a phase timing parameter as found on page 10, lines 1-4 of the specification,
	 “The respiratory parameters may includeWO 2015/136405 PCT/IB2015/051528 10phase timing parameters, including but not limited to parameters related to breathing phases, transitions in breathing between inhalations and exhalations, transition time from peak inhalation flow rate to peak exhalation flow rate and/or vice versa, transitions moments or durations, breathing period, respiratory rate, inspiratory period, expiratory period, start and/or end in inspiratory phases, start and/or end of expiratory phases, transition rates and/or slopes, and/or other respiratory timing parameters, including derivatives and/or combinations thereof. “

Therefore, applicant argues “So, the adjustments in the '780 patent such as the "minute volume [being] adjusted based on the respiratory rate" (col. 4, lines 58-61) is not same as the claimed "adjust[ing] the pressurized flow [...] based on the one or more phase timing parameters," much less "adjust the pressurized flow that occurs within a particular inhalation immediately after the particular exhalation to increase a volumetric rate of expulsion of CO2, based on the one or more phase timing parameters.” This argument is moot in light of the amendment that now requires that the phase timing parameter comprises a moment and/or duration related to the breathing phases and is addressed in the rejection above where Richard teaches a moment of the breathing phase – the onset of inhalation.
Applicant argues on page 10 of Remarks that the adjustment of airway pressure of Richard is not focused on increasing the expulsion of CO2 and does not describe a control parameter (e.g., an inspiration period) that affects the expulsion of C02, much less adjustment of the pressurized flow 
Applicant’s arguments on page 10 of Remarks regarding the ‘837 patent are moot as the new rejection no longer relies on the ‘837 patent.
Applicant’s arguments on page 10 of Remarks regarding the ‘359 patent are moot as the new rejection relies on new prior art reference, Mitton.
As such, the claims are rejected as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tehrani (US 2005/0109340 A1) teaches a system and method of controlling ventilation based on inhalation and exhalation ratios and carbon dioxide levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785